145 F.3d 1338
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John R. HIMES, Plaintiff-Appellant,v.STATE OF CALIFORNIA DEPARTMENT OF SOCIAL SERVICES, Defendant-Appellee.
No. 97-16336.
United States Court of Appeals, Ninth Circuit.
May 22, 1998.

Appeal from the United States District Court for the Eastern District of California.
Before: SCHROEDER, TROTT and FERNANDEZ, Circuit Judges.
MEMORANDUM*
KARLTON, J., Presiding


1
Submitted May 14, 1998**


2
John R. Himes appeals pro se the district court's grant of summary judgment for the State of California Department of Social Services ("CDSS") in his action claiming violations of the Americans With Disabilities Act of 1990, 42 U.S.C. §§ 12101-213.  We have jurisdiction pursuant to 28 U.S.C. § 1291.


3
We review de novo a grant of summary judgment.  See Bagdadi v. Nazar, 84 F.3d 1194, 1197 (9th Cir.1996).  We affirm.


4
Himes contends that because he was qualified for two positions for which he applied but to which he was not promoted, the district court erred by granting summary judgment for CDSS. Because Himes has presented no evidence that he was qualified (1) to take the examination for the position of Senior Typist, Legal, nor (2) to be considered for a position as a Disability Evaluation Analyst, the district court did not err by granting summary judgment for CDSS because no genuine issues of material fact existed.  See 42 U.S.C. §§ 12111(8), 12112(a); 29 C.F.R. § 1630.2(m); Fed.R.Civ.P. 56(c); Sanders v. Arneson Prod., Inc., 91 F.3d 1351, 1353 (9th Cir.1996), cert, denied, --- U.S. ----, 117 S.Ct. 1247, 137 L.Ed.2d 329 (1997).


5
We reject Himes's unsupported contentions that the district court was biased.  See Hansen v. Commissioner of Internal Revenue Service, 820 F.2d 1464, 1467 (9th Cir.1987).  We have considered the other contentions raised by Himes and find them to have no merit.


6
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4